            Case 1:20-cv-03152-SMJ                  ECF No. 22           filed 03/01/21    PageID.161 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                  for the_                                     U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
            ITG BRANDS, LLC, a Texas limited                                                              Mar 01, 2021
                   liability company,                                                                         SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:20-cv-03152-SMJ
                                                                     )
            INNOVATIVE SOURCING, INC., a
                Washington corporation,                              )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Judgment is entered against the Defendant on each of Plaintiff’s claims for federal trademark infringement in violation of 15
’
            U.S.C. §1114, et seq.; common law trademark infringement in violation of 15 U.S.C. § 1125(a); federal trademark dilution in
            violation of 15 U.S.C. § 1125(c); violation of the Anti-Cybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d); federal
            unfair competition in violation of 15 U.S.C. § 1125(a); common law unfair competition; and violation of the Washington
            Consumer Protection Act in violation of RCW 19.86.020 et seq, as set forth in the Injunction Order entered on March 1,
            2021, ECF No. 21.
This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge            Salvador Mendoza, Jr.                                            on a
      Stipulated Motion for Entry of Injunction and Judgment (ECF No. 20).


Date: 03/01/2021                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
